Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of Art’s-Way Manufacturing Co., Inc. (the “Company”) for the fiscal year ended November 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Amber Murra, as the Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 2, 2017 /s/ Amber Murra Amber Murra Chief Financial Officer CORPORATE INFORMATION DIRECTORS Marc H. McConnell Chairman of the Board of Directors President of Bauer Corporation Past President and current Director of Farm Equipment Manufacturers Association Past President and current Director of American Ladder Institute Director of McConnell Holdings, Inc. Past President and current Chairman and Director of West Town Bank and Trust Joseph R. Dancy President of LSGI Advisors Inc. David R. Castle Director of Avery Weigh-Tronix Holdings, Inc. Chairman of the Compensation & Stock Option Committee Thomas E. Buffamante Chairman of the Audit Committee Director of Buffamante Whipple Buttafaro, P.C David A. White Director and Audit Committee Chairman of Ag Growth International, Inc. J. Ward McConnell, Jr. Vice Chairman of the Board of Directors Private Investor OFFICERS Carrie L. Gunnerson President and Chief Executive Officer, Corporate Secretary Amber J. Murra Chief Financial Officer ART’S-WAY MANUFACTURING Kent C. Kollasch Director of Information Service Gary Tonderum Director of Purchasing Jeff Lalumendre Director of Manufacturing Darren McGregor Director of Engineering Glen Parrett Director of Sales and Marketing ART’S-WAY SCIENTIFIC Dan Palmer President Art’s-Way Scientific John Fuelling Production Manager ART’S-WAY INTERNATIONAL Marv Gingrich General Manager OHIO METAL WORKING PRODUCTS / Art’s Way Mark Bresson General Manager CORPORATE INFORMATION Principal Office 5556 Highway 9 West P.O. Box 288 Armstrong, Iowa 50514-0288 Transfer Agent American Stock Transfer & Trust Company New York, New York Registered Office National Corporate Research, LTD. 615 S. Dupont Hwy Dover, DE Stock Information Carrie L. Gunnerson (712) 864-3131 Independent Registered Public Accounting Firm Eide Bailly, LLP Minneapolis, Minnesota Trading Information NASDAQ Stock Market, LLC NASDAQ symbol: ARTW
